 



Exhibit 10.54
AMENDMENT NUMBER FIVE
TO
LEASE AGREEMENT FOR A GAMMA KNIFE UNIT
     This AMENDMENT NUMBER FIVE TO LEASE AGREEMENT FOR A GAMMA KNIFE UNIT (this
“Amendment”) is dated effective as of the 9th day of May, 2007, and is entered
into between GK FINANCING, LLC, a California limited liability company (“GKF”),
and The Regents of the University of California, a California corporation
(“University”), with reference to the following facts:
RECITALS
     A. Reference is made to a certain Lease Agreement for a Gamma Knife Unit
(as amended, the “Lease”) which was dated July 6, 1990, but which first became
effective on September 17, 1991, between University and American Shared Hospital
Services, a California corporation (“ASHS”).
     B. The Lease was amended pursuant to a certain Amendment Number One to the
Lease Agreement for a Gamma Knife Unit (the “First Amendment”) dated effective
August 1, 1995, between University and ASHS.
     C. The Lease was subsequently assigned (i) by ASHS to its wholly-owned
subsidiary, American Shared Radiosurgery Services (“ASRS”), and then, by ASRS to
GKF, which assignment was consented to by University pursuant to a certain
Estoppel Certificate and Consent to Assignment dated December 21, 1995; and
(ii) by University to UCSF-Stanford Health Care, a California non profit public
benefit corporation (“UCSF-SHC”).
     D. Effective February 6, 1998, UCSF-SHC and GKF entered into a certain
Amendment Number Two to the Lease Agreement for a Gamma Knife Unit (the “Second
Amendment”).
     E. In 1999, the board of directors of UCSF-SHC resolved to windup the
affairs of UCSF-SHC and to dissolve, and as a component of the winding up of the
affairs of UCSF-SHC, the Lease was assigned by UCSF-SHC back to University. This
assignment was consented to by the sole former members of UCSF-SHC (i.e., the
University and the Board of Trustees of Leland Stanford Junior University), and
by GKF.
     F. Effective June 22, 2001, University and GKF entered into a certain
Amendment Number Three to Lease Agreement for a Gamma Knife Unit (the “Third
Amendment”).
     G. Effective April 1, 2002, University and GKF entered into a certain
Amendment Number Four to Lease Agreement for a Gamma Knife Unit (the “Fourth
Amendment”).
     H. University desires to replace the existing Leksell Gamma Knife, Model 4C
(the “Model 4C”) that is currently being leased by GKF to University pursuant to
the Lease, with a Leksell Gamma Knife Perfexion unit. In furtherance thereof,
(i) University intends to purchase

- 1 -



--------------------------------------------------------------------------------



 



the Perfexion unit from GKF; (ii) GKF intends to trade-in the Model 4C to the
manufacturer to acquire the Perfexion unit that will be sold to University;
(iii) concurrently with the execution of this Amendment, the parties have
entered into or intend to enter into a certain Agreement To Purchase Gamma Knife
Perfexion Unit (the “Purchase Agreement”) pertaining to the purchase of the
Perfexion unit; and (iv) the parties intend to amend the Lease as set forth
below.
         NOW THEREFORE, for valuable consideration, the receipt and sufficiency
of which are acknowledged, the parties hereby amend the Lease as follows:

1.   Defined Terms. Unless otherwise defined herein, the capitalized terms used
herein shall have the same meanings set forth in the Lease.   2.   Amendment of
the Lease. Notwithstanding any provisions to the contrary set forth in the
Lease, the First Amendment, the Second Amendment, the Third Amendment and/or the
Fourth Amendment, the Lease shall be further amended as follows:

  a.   In consideration for GKF’s agreement to replace the existing Model 4C
with the Perfexion to be purchased by University from GKF, commencing from the
“Equipment Transition Date” to and including January 20, 2008 (which is the
current expiration date of the Lease), University shall pay to GKF the
“Equipment Transition Period Payments” and the “Remaining Period Payments,”
which shall be billed and paid as set forth below. As used herein:

  i.   The “Equipment Transition Date” shall mean the date on which (1) the
Model 4C has been de-installed and is unable to perform procedures; (2) all
Permits have been obtained; and (3) the Perfexion has been delivered to the site
and is ready for installation.     ii.   The “Equipment Transition Period” shall
mean the period commencing from the Equipment Transition Date to the date on
which the Perfexion has been installed and is ready to perform procedures (which
period is estimated to be approximately 4 to 5 weeks).     iii.   The “Equipment
Transition Period Payments” shall mean and be equal to:

  (1)   The number of weekdays during the Equipment Transition Period;
multiplied by     (2)   * procedure per weekday (the “Negotiated Procedures”),
which Negotiated Procedures were agreed upon between the parties to compensate
GKF for the lost number of procedures that would have otherwise been performed
during the Equipment Transition Period but for the installation of the
Perfexion); multiplied by     (3)   The lease payment rate that would otherwise
be applicable, assuming (A) the Negotiated Procedures are Procedures performed
under the Lease; (B) all of the Negotiated Procedures are performed within the
same Rate Year in which the Equipment

- 2 -



--------------------------------------------------------------------------------



 



      Transition Date falls; and (C) the actual number of Procedures performed
prior to the Equipment Transition Date during that same Rate Year are counted.

  iv.   The “Remaining Period” shall mean the period commencing from the
expiration of the Equipment Transition Period to and including January 20, 2008
    v.   The “Remaining Period Payments” shall mean and be equal to:

  (1)   The number of Procedures that are actually performed from time-to-time
during the Remaining Period (the “Remaining Period Procedures”), multiplied by  
  (2)   The lease payment rate that would otherwise be applicable, assuming
(A) the Remaining Period Procedures are Procedures performed under the Lease;
(B) all of the Remaining Period Procedures are performed within the same Rate
Year in which the Equipment Transition Date falls; and (C) the actual number of
procedures performed prior to the Equipment Transition Date during that same
Rate Year and the Negotiated Procedures are counted.

  vi.   “Procedure” shall mean any single fraction cranial/intracranial
radiosurgery treatment that is performed by University or its representatives or
affiliates, irrespective of whether the Procedure is performed on the Model 4C,
the Perfexion or using any other equipment or devices.

  b.   University shall be billed on the fifteenth (15th) and last day of each
month for the Equipment Transition Period Payments and the Remaining Period
Payments pertaining to the Negotiated Procedures and the Remaining Period
Procedures performed during the first and second half of the month respectively.
University shall pay GKF within forty-five (45) days after being invoiced.
University shall promptly inform GKF in writing as to the number of Procedures
performed during the Remaining Period in order to facilitate such billing.    
c.   Within ten (10) days after University’s receipt of written request by GKF,
GKF shall have the right to audit University’s books and records (including,
without limitation, the books and records pertaining to any other radiosurgery
equipment or devices) during normal business hours to verify the number of
Procedures that have been performed by University, and University shall provide
GKF with access to such books and records; provided that any patient names or
identifiers shall not be disclosed.     d.   It is understood that no portion of
the Equipment Transition Period Payments and/or the Remaining Period Payments
shall be applied or credited towards the Purchase Price of the Perfexion.

- 3 -



--------------------------------------------------------------------------------



 



  e.   Notwithstanding Section 7 of the Third Amendment of the Lease, University
will not (nor have the opportunity to) acquire title to the Model 4C, and title
to the Model 4C shall remain with GKF, which will be traded-in for the Perfexion
as described above.

3.   Conditions Precedent. The amendment of the Lease as set forth in Section 3
above is subject to the prior satisfaction of all of the following conditions:

  a.   The Purchase Agreement shall have been executed by University and GKF,
and the “Purchase Price” and all “Taxes” (as defined in the Purchase Agreement)
shall have been paid in full.     b.   University shall not be in breach of the
Lease, and no act or omission shall have occurred which, with the giving of
notice and/or the passage of time, would constitute such a breach under the
Lease.     c.   At all times prior to the Equipment Transition Date, procedures
will continue to be scheduled on the Model 4C in the ordinary course of
business.

4.   Captions. The captions and paragraph headings used herein are for
convenience only and shall not be used in construing or interpreting this
Amendment.   5.   Full Force and Effect. Except as amended by this Amendment,
all of the terms and provisions of the Lease, including all prior amendments
thereto shall remain in full force and effect.

     IN WITNESS WHEREOF, the parties have executed this Amendment effective as
of the date first written above.

                      GKF:       University:    
 
                    GK FINANCING, LLC       THE REGENTS OF THE UNIVERSITY OF
CALIFORNIA    
 
                   
By:
  /s/ Ernest A. Bates, M.D.
 
Ernest A. Bates, M.D.       By:   /s/ Ken Jones
 
Ken Jones    
 
  Policy Committee Member           Chief Financial Officer    

- 4 -